Citation Nr: 0532621	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, 
including on a secondary basis to service-connected 
prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in June 1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in September 2004 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2004 remand, the Board referenced July 2002 
written communication in which the veteran requested an 
increased rating for pes planus.  The evidence of record does 
not reflect that the RO has addressed this claim, thus, this 
matter is hereby referred to the RO for any necessary action.



FINDING OF FACT

Prostate cancer was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is prostate cancer otherwise related to service, 
including exposure to herbicides or to any service-connected 
disability.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is prostate 
cancer proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in October 
2001.  The letter predated the February 2002 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in November 2004.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As noted, in September 2004 this matter was remanded for 
further development, specifically to afford the veteran a VA 
examination with regard to the etiology of his prostate 
cancer.  The veteran was notified by correspondence of the 
date of the VA examination, and that if he failed to report, 
his claim would be decided based on the evidence available 
for review.  A VA examination was scheduled in December 2004, 
however, the veteran failed to appear.  Since that time, the 
veteran has not contacted VA to reschedule the examination, 
nor has he offered any explanation as to why he did not 
attend the examination.  A supplemental statement of the case 
was issued in June 2005 which referenced his failure to 
attend the scheduled VA examination, and correspondence from 
VA was issued to the veteran in August 2005 notifying him 
that his appeal was being returned to the Board for 
disposition.  The evidence of record does not contain any 
response from the veteran.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his disability must be rated 
on the basis of the other relevant evidence on file.  38 
C.F.R. § 3.655(b).  While VA has a duty to assist the veteran 
in the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board concludes that VA has no remaining duty 
under the VCAA to provide a medical examination in 
conjunction with this claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.


I.  Factual Background

Service medical records reflect treatment for urinary tract 
infection and prostatitis. Service medical records do not 
reflect a diagnosis of prostate cancer.  An examination 
performed for enlistment purposes in April 1954 reflects that 
the veteran's anus and rectum were clinically evaluated as 
normal.  On examinations performed in October 1957, March 
1961, March 1962, May 1963, March 1964, March 1971, and June 
1972, the veteran's anus and rectum were clinically evaluated 
as normal.  On a Report of Medical Examination performed for 
retirement purposes in August 1973, the veteran's rectum and 
prostate were normal to digital examination.  Stool was 
negative for occult blood.

Service connection for prostatitis was established effective 
March 1976, rated noncompensably disabling.  A March 2000 
rating decision increased the disability rating assigned to 
10 percent, effective September 1999.

VA treatment records reflect that the veteran underwent a 
colonoscopy in February 1999, as he had a history of colonic 
polyps and was referred for routine surveillance.  The 
examination findings were internal hemorrhoids.  A March 1999 
treatment record reflects that the veteran had a cytologic 
examination which revealed cells that were highly atypical 
and suspicious for malignancy, and he also had an abnormal 
rectal examination.  He was to undergo a bladder biopsy and 
prostate needle biopsy.  In April 1999, the veteran had a 
transurethral resection of a bladder tumor.  The bladder 
tumor had been identified at the dome of the bladder, just 
behind the prostate, which had become intravesical.  A 
prostate needle biopsy could not be performed at that time as 
the veteran's rectal vault was full.  The examiner noted that 
his rectal examination had been slightly abnormal but his 
prostate-specific antigen (PSA) had been stable over the past 
two years.  Thus, the veteran declined a prostate needle 
biopsy.  A July 1999 treatment record reflects that the 
veteran sought follow-up treatment for his bladder cancer.  
Subsequent records reflect a diagnosis of recurrent 
transurethral resection bladder tumor.

A March 2000 VA examination reflects that the veteran's last 
urological check-up was in December 1999.  His PSA level in 
April 1999 was 2.6.  The examiner noted that he was fairly 
stable in that regard but had symptoms of the urethral 
stricture which required dilation periodically.

In March 2000, the veteran underwent a cystoscopy, bladder 
biopsy, transurethral resection of the bladder tumor, and 
prostatic needle biopsy with transrectal ultrasound.  The 
post-operative diagnosis was recurrent transitional cell 
carcinoma of the bladder, elevated prostatic-specific 
antigen, and abnormal digital rectal examination.  The needle 
biopsy of the prostate, right apex revealed prostatic 
adenocarcinoma.  Subsequent records reflect a diagnosis of 
and treatment for prostate cancer.

In May 2001, the veteran claimed entitlement to service 
connection for prostate cancer as a result of exposure to 
Agent Orange in service.  The RO denied entitlement to 
service connection in a February 2002 rating decision.  In 
the veteran's April 2002 notice of disagreement he claimed 
entitlement to service connection for prostate cancer, as a 
result of his service-connected prostatitis.

II.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

III.  Analysis

As set forth above, the veteran initially claimed entitlement 
to service connection for prostate cancer, as a result of 
exposure to Agent Orange in service.  Although prostate 
cancer is a presumptive disorder under 3.309(e), the evidence 
of record does not reflect that the veteran served in 
Vietnam.  In fact, his service personnel records do not 
reflect any foreign or sea service.  Additionally, there is 
no evidence to suggest that he was exposed to Agent Orange 
during service.  Thus, presumptive service connection for 
this disorder due to Agent Orange exposure is not warranted.  
38 C.F.R. §§ 3.307, 3.309.

The veteran has also claimed entitlement to service 
connection for prostate cancer, as a result of his service-
connected prostatitis.  Although service medical records 
reflect treatment for prostatitis in service, records do not 
reflect a diagnosis of or treatment for prostate cancer.  The 
record is devoid of any medical opinion relating his current 
prostate cancer to his service-connected prostatitis.  As 
discussed, VA scheduled the veteran for a VA examination, 
however, the veteran failed to appear.  The veteran has 
submitted no evidence to support an etiological relationship 
between his prostatitis and prostate cancer.  Although 
prostatitis had been present since service, prostate cancer 
did not arise until March 2000.  No medical evidence tending 
to show that prostatitis caused or aggravated any prostate 
cancer has been presented.  The Board acknowledges the 
veteran's belief that his prostatitis caused his prostate 
cancer.  However, although the veteran is competent to report 
symptoms he experiences, he is not qualified to render an 
opinion as to etiology of this disorder.  See Espiritu v, 
Derwinski, 2 Vet. App. 492, 495 (1992).  In essence, his 
assertion that there is any relationship to a service-
connected disease or injury is not competent.  As already 
noted, the veteran did not cooperate with the Board's attempt 
to obtain competent evidence in his appeal. 

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a direct basis is 
warranted.  In that regard, the Board notes again that the 
veteran's service medical records are negative for a 
diagnosis of prostate cancer or notations of manifestations 
attributable to prostate cancer.  In fact, as noted on an 
examination performed for separation purposes in August 1973, 
the rectum and prostate were normal to digital examination, 
and the stool was negative for occult blood.  Additionally, 
prior examinations reflected that the rectum and prostate 
were normal.  Based on the foregoing, it cannot be said that 
prostate cancer was present in service, nor was it aggravated 
by service.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, prostate cancer was not initially 
diagnosed until March 2000, over 25 years after the veteran's 
separation from service.

The Board has considered the veteran's lay contentions that 
his prostate cancer was as a result of exposure to Agent 
Orange in service, as a result of his service-connected 
prostatitis, and service connection on a direct basis.  The 
Board recognizes the veteran's 20 years of active duty 
service, and understands fully the contentions set forth.  As 
already noted, a layperson, in this case the veteran, is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu, 2 Vet. App. at 495; see also Bostain v. West, 11 
Vet. App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus).  
There is no medical evidence of record suggesting exposure to 
Agent Orange, nor is there any evidence to support an 
etiological relationship to his service-connected 
prostatitis, or otherwise his period of service.  Rather, the 
veteran's contentions of etiological connection are no more 
than unsupported speculation on his part.  

As there is no evidence linking any current prostate cancer 
to the veteran's active duty service or a service-connected 
disability, service connection for prostate cancer, to 
include as secondary to prostatitis, is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


